Citation Nr: 9924810	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  99-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for transportation expenses incurred 
in May 1999.


INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1960.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the VA 
Regional Office (RO). 


REMAND

The veteran's claims folder has not been associated with the 
veteran's appeal to the Board.  The claims folder may hold 
information vital to the veteran's claim.  Without the claims 
folder, vital information regarding the veteran's active 
service, the certification of his representative, in any, or 
information regarding his service-connected disabilities, if 
any, can not be properly reviewed by the Board.

Under the circumstances of this case, the Board concludes 
that further development is needed prior to appellate 
consideration of the current appeal.  Accordingly, the case 
is REMANDED for the following actions:

1.  The claims folder for the veteran 
should be associated with the records 
assembled for appellate review.

2.  If he has not already done so, the 
veteran should provide a copy of his most 
recent tax returns to the RO and any 
information regarding his income in 1999.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












